DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 78-96 are pending and subject to this Office Action. This is the first Office Action on the merits of the claims.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.
Claim 89 recites “where the first reactor in reaction zone 1 is a graded bed comprising heterogeneous catalysts with increasing activity.” The cited limitation is not described in the originally field specification of the instant application. 

Claim Objections
Claims 78, 79, 81-83, 85-87, 89, 92-93, and 95-96 are objected to because of the following informalities.
Claim 78:
	(i) The recitation “about 2.0 wt” at line 4 should read “about 2.0 wt %.”
(ii) Applicant is suggested to amend the limitation “in the range 150 to 400 bar” at line 9 to read “in [[the]] a range from 150 to 400 bar.”
(iii) Applicant is suggested to amend the limitation “in the range,” at lines 10, 13, 15, 17, 21, and 24, to read “in [[the] a range.” 
, after the step of adding and mixing hydrogen, the pressurized low sulphur oxygen containing renewable crude oil.” 
(v) For clarity (and consistency with the suggestion made above), Applicant is suggested to amend the limitation “said low sulphur oxygen containing renewable crude oil” at line 26 to read “the heated mixture comprising the pressurized low sulphur oxygen containing renewable crude oil and hydrogen.”
(vi) The limitation “the partially upgraded renewable oil” line 28 lacks antecedent basis. Applicant is suggested to add -- to obtain a partially upgraded renewable oil -- at the end of the recitation at line 27. 
(vii) Applicant is suggested to add “and” at the end of line 27.
(viii) For clarity, Applicant is suggested to add “to obtain an upgraded renewable oil” at the end of line 29.
Claim 79: The limitation “produced in an extracted from” should read “produced in and extracted from” (see Spec. pg. 4, lines 32-pg. 5, line 4).
Claim 81: The limitation “first reaction zone and/or second reaction zone” at lines 1-2 should read “the first reaction zone and/or the second reaction zone.”
Claim 81: Applicant is suggested to amend the limitation “in a reduced form and/or in a carbide form and/or carbonate form and/or in a nitride form and/or in a phosphide form and/or in a boride form and/or in a oxide form and/or in a sulphate form or a combination thereof” at lines 5-8 to read “in a reduced form and/or in a carbide form and/or in a carbonate form and/or in a nitride form and/or in a phosphide form and/or in a boride form and/or in an oxide form and/or in a sulphate form or a combination thereof.”
Claim 82: For clarity, Applicant is suggested to add a comma, followed by “and” at the end of line 6.

Claim 82: Applicant is suggested to amend the limitation “in the range” at lines 14, 15, and 16 to read “in [[the] a range from.” 
Claims 83 and 84 recites “the support” which lacks antecedent basis. The limitation appears to be in reference to “a supporting structure” recited in claim 82 at line 3. Applicant is suggested to amend the limitation “the support” in claims 83 and 84 to read “the supporting structure.”
Claim 85: Applicant is suggested to add “and” between “Zn” and “Fe” at line 4 and between “Ce” and “Ga” at line 6.
Claim 86: Applicant is suggested to add “and” between “W” and “Mo” at line 4 and between “Mo” and “W” at line 6.
Claim 87: The limitation “where x: 1.0-2.0, y: 4.0-5.0, z: 0.0-1.0, w: 0.0-1.0, q: 1.0-2.0” should “where x: 1.0-2.0, y: 4.0-5.0, z: 0.0-1.0, w: 0.0-1.0, and q: 1.0-2.0”.
Claim 89: The limitation “reaction zone 1” at line 2 should read “the first reaction zone [[1]].”
Claim 92: The limitation “oil further is separated” at line 2 should read “oil is further [[is]] separated.”
Claim 92: The limitation “where the light oil fraction and the heavy oil fraction is treated in separate reactors” should read “where the light [[oil]] fraction and the heavy [[oil]] fraction [[is]] are treated in separate reactors” to be consistent with the previous recitation of “a light fraction” and “a heavy fraction” at lines 2 and 3, and to correct a grammatical error.
Claim 92: Applicant is suggested to amend the limitation “in the range” at line 5 to read “in [[the] a range from.” 
Claim 93: Applicant is suggested to amend the limitation “in the range” at line 7 to read “in [[the] a range.” 
s steam.”
Claim 95: The limitation “the effluent” at line 1 lacks antecedent basis and should read “[[the]] an effluent.”
Claim 95: The limitation “gas fraction” at line 3 should read “a gas fraction.” The limitation “hot high pressure separator and hot low pressure separator” at lines 3-4 should read “a hot high pressure separator and a hot low pressure separator”
Claim 95: Applicant is suggested to amend the limitation “in the range,” at lines 5, 6, 7, and 8, to read “in [[the] a range of.” 
Claim 96: The limitation “naphta” at line 2 should read “naphtha.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 79-88, 90, 92, and 95-96 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 79 recites “wherein the hydrogen added is at least partly produced in an extracted from said process of producing an upgraded renewable oil e.g. is extracted from the step of providing the low sulphur oxygen containing renewable crude oil and/or extracted from gas exiting the upgrading process.” The expression "e.g." renders the claim indefinite because it is 

	Claims 79 (line 4), 80 (line 3), 93 (line 6), and 94 (line 2) recite “the upgrading process,” “said upgrading process,” or “the upgrading step.” The limitations lack antecedent basis and render the respective claims indefinite. For example, it is unclear whether the “upgrading” process/step includes entire process steps recited in claim 78 (including the steps drawn to providing a low sulphur oxygen containing renewable crude oil and the steps drawn to treating said crude oil with heterogeneous catalysts in the first and second reaction zones), or whether it excludes the step of “providing a low sulphur oxygen containing renewable crude oil having a sulphur content of less than 0.5 wt% and an oxygen content of about 2.0 wt to about 20 wt% by…” in claim 1 at lines 3-19. Since “upgrading” appears to refer to upgrading of low sulphur oxygen containing renewable oils, the recited upgrading process/step is interpreted to include the process steps drawn to treating the “low sulphur oxygen containing renewable crude oil” and not the steps of claim 1 drawn to the preparation of the low sulphur oxygen containing renewable crude oil,” for the purpose of examination (Spec. pg. 2, lines 22-29). 

	Claim 81 recites “the heterogeneous catalysts(-s) and/or at least one element of the heterogenous catalyst(-s).” It is unclear whether the recited “heterogeneous catalyst(-s)” refers to the heterogenous catalyst in the first reaction zone, the second reaction zone, or both. For the purpose of examination, the limitation is interpreted as follows: “the heterogeneous catalysts(-s) in the first reaction zone and/or the second reaction zone and/or at least one in the first reaction zone and/or the second reaction zone.”

Claim 82 recites “alumina such as ɣ-alumina δ-alumina” at line 10, “aluminosilicate such as MCM-41” at line 11, and “carbon such as activated carbon or pet coke” at lines 12-13. The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the limitations following “such as” are considered. 
Claim 82 recites a broad limitation “a surface area (BET) in the range 20 to 500 m2/g” and also recites “preferably in the range 30 to 250 m2/g” which is a narrower statement of the range. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Claim 82 is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purpose of examination, the narrower limitation is withdrawn from consideration.
Claims 83-88 and 90 are also rejected under 35 U.S.C. 112(b) by virtue of their dependency upon claim 82.

Claims 84, 85, and 87 recite “said heterogeneous catalyst” but it is unclear whether it refers to the heterogeneous catalyst in the first reaction zone, the second reaction zone, or both. For the purpose of examination, the limitation is interpreted as follows: “said heterogeneous catalyst in the first reaction zone and/or the second reaction zone.”

in the first reaction zone and/or the second reaction zone has the empirical formula.”

Claim 88 recites “the heterogeneous catalyst” but it is unclear whether it refers to the heterogeneous catalyst in the first reaction zone, the second reaction zone, or both. For the purpose of examination, the limitation is interpreted as follows: “the heterogeneous catalyst in the first reaction zone and/or the second reaction zone.”

	Claim 90 recites “where the effluent is cooled after the after the second reactor in reaction zone 1.” Claim 90 is considered indefinite because (i) “the effluent” and “the second reactor” lack antecedent basis and (ii) the meaning of the limitation “after the after the second reactor in reaction zone 1” is unclear. For the purpose of examination, the limitation is interpreted as follows: “where [[the]] an effluent from the second reaction zone is cooled 
 
Claim 92 recites “wherein the partially upgraded low sulphur renewable oil further is separated into a light fraction e.g. having a boiling point of less than 350 ºC and a heavy fraction e.g. having a boiling point higher than 350 ºC.” The expression "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the recitation “e.g.” are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the above limitation is interpreted as follows: “wherein the partially upgraded low sulphur renewable oil is further [[is]] separated into a light fraction 
-1.” The limitation “reactor” lacks antecedent basis and renders claim 92 indefinite. For the purpose of examination, the limitation “the reactor” is interpreted to refer to any of said “separate reactors in the second reaction zone.”

Claim 95 recites “where the upgraded oil is fractionated in two fractions by a combination of hot high pressure separator and hot low pressure separator” at lines 3-4. The limitation “the upgraded oil” lacks antecedent basis and it is unclear whether it is in reference to “the effluent from the second reaction zone” at lines 1-2, “a light oil fraction” at line 2, “a heavy oil fraction” at line 2, etc. It would appear that the effluent from the second reaction zone is processed in a hot high pressure separator to separate gas, light components (with a boiling point up to 350 ºC, and water from a heavy fraction, wherein the heavy fraction is “further” treated in a hot low pressure separator to separate residual gases and light components (Spec., pg. 81, lines 9-28). For the purpose of examination, claim 95 is interpreted such that the effluent from the second reaction zone is separated in a hot high pressure separator to separate a light fraction comprising gas, light components, and water, and a heavy fraction, wherein the heavy fraction is further treated in a hot low pressure separator to separate residual gas, light components, and water.  

Claim 96 recites “a further separation of gases, water, naphta range hydrocarbons, diesel range hydrocarbons and heavy hydrocarbons with a boiling point higher than 350 °C is performed.” It is unclear at which point in the process the claimed separation is conducted. For the purpose of examination, the claimed “further separation” is considered to carried out with respect to the effluent from the second reaction zone.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 78- 80, 91, and 94 are rejected under 35 U.S.C. 103 as being unpatentable over Iversen (US Pub. 2014/0128646 A1), in view of McCall et al. (US Pub. 2009/0253948 A1; hereinafter McCall)
	Regarding claim 78, Iversen discloses a process for converting carbonaceous material contained in one or more feedstocks into a liquid hydrocarbon product (Abstract).

	a) Providing a carbonaceous material in the form of biomass contained in one or more feedstock ([0039], [0050]);
	b) Providing a feed mixture by slurring the carbonaceous material in one or more fluids, wherein the fluids include water ([0039], [0050]);
	c) Pressurizing the feed mixture to a pressure in the range of 250-400 bar ([0041]). The pressure range disclosed by Iversen falls within the claimed range of 150-400 bar and, thus, reads on said claimed range.
	d) Heating the pressurized feed mixture to a temperature in the range of 370-450 ºC ([0042]). The temperature range disclosed by Iversen falls within the claimed range and reads on the claimed range from about 300 ºC to about 450 ºC.  
	e) Maintaining said pressurized and heated feed mixture in a conversion zone for a conversion time in the range of 10 to 40 minutes to convert the carbonaceous material ([0043], [0061]). A range of 10-40 minutes encompasses the claimed range of 3-30 minutes and, thus, renders the claimed range prima facie obvious. MPEP 2144.05 I.
	f) Cooling the converted feed mixture to a temperature in the range of 25-200 ºC ([0044]);
	g) Expanding the converted feed mixture to a pressure in the range of 1-70 bar, which reads on the claimed pressure range of 1-120 bar, and separating the converted feed mixture into a liquid hydrocarbon product stream (i.e. an oxygen containing renewable crude oil), a gas phase and a water phase comprising water-soluble organics and dissolved salts ([0045], [0295]-[0297]).
	Iverson discloses an example in which a liquid hydrocarbon product obtained by the method disclosed therein contains 0.35 wt% sulphur and 3.9 wt% oxygen ([0375]). Thus, Iversen is considered to produce a liquid hydrocarbon product, which corresponds to “a low 
Iversen does not explicitly teach:
	1) pressurizing the liquid hydrocarbon product stream to an operational pressure in a range from 20 to 200 bar;
	2) adding and mixing hydrogen to the pressurized liquid hydrocarbon product stream;
	3) heating the mixture containing the liquid hydrocarbon product stream and hydrogen to an operational temperature in a range of 180-410 ºC;
	4) contacting the heated mixture with at least one heterogeneous catalyst contained in a first reaction zone to obtain a partially upgraded renewable oil; and
	5) contacting the partially upgraded renewable oil with at least one heterogeneous catalyst contained in a second reaction zone, 
wherein at least one of the heterogeneous catalyst in the first reaction zone and in the second reaction zone is on a non-sulphided form.
	However, it should be noted that Iversen teaches that the liquid hydrocarbon product stream may be subjected to a hydroprocessing step, before or after being fractionated into various product fractions, to remove residual oxygen, sulfur, or nitrogen therefrom ([0327]-[0328]). 
	McCall discloses a process for upgrading a bio-oil (referred to as pyrolysis oil) in two steps, i.e., a partial deoxygenation and a full deoxygenation, to produce naphtha, aviation, and diesel boiling range components, having low acidity, low water, low oxygen, and low sulfur content ([0014]-[0015]). McCall teaches that the partial deoxygenation step removes the most reactive and thermally instable oxygenates to produce an intermediate product, which is more thermally stable than the bio-oil feed, and then the full deoxygenation step, which is operated at more severe process conditions, reduces the oxygen content to low levels, such as from ppm concentrations to about 0.5 wt% ([0016]). McCall teaches that the partial deoxygenation is 
	Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Iversen by pressurizing the liquid hydrocarbon product a pressure of 34-140 bar, adding and mixing hydrogen to the liquid hydrocarbon product, heating the liquid hydrocarbon product a temperature of 200-400 ºC, and contacting the liquid hydrocarbon product with a heterogeneous catalyst in a first reaction (partial deoxygenation) zone and a heterogeneous in a second (full deoxygenation) reaction zone, as taught by McCall, because (i) Iversen teaches hydroprocessing the liquid hydrocarbon product to remove residual oxygen, nitrogen or sulfur (sulphur) ([0327]), (ii) McCall teaches a hydroprocessing process for treating a bio-oil to reduce oxygen and sulfur contents ([0014], [0016]), (iii) the process conditions and catalysts disclosed in McCall are the same as or similar to those suggested by Iversen ([0328]), and (iv) this involves application of a known hydroprocessing method to yield predictable results. The claimed ranges of “20 to 200 bar” and “180-410 ºC” encompass or overlap the corresponding ranges taught by McCall and are considered prima facie obvious. MPEP 2144.05 I. In addition, McCall does not require that the catalysts are sulphided. Therefore, McCall is interpreted to suggest that that catalysts are operable non-sulphided. 

	Regarding claim 79, McCall discloses that that hydrogen consumed in the first reaction zone (12 in Fig. 1) and the second reaction zone (24) is obtained from a steam reforming zone (52) ([0018]; Fig. 1).  

Regarding claim 80, McCall discloses that that hydrogen consumed in the first reaction zone (12 in Fig. 1) and the second reaction zone (24) is obtained from a steam reforming zone (52) ([0018]; Fig. 1).  McCall is silent on the addition of hydrogen other than the hydrogen produced in the steam reforming zone (52). Therefore, McCall is interpreted to suggest that all (100%) of the hydrogen consumed in the first and second reaction zones is obtained from said steam reforming zone. 

Regarding claim 91, McCall discloses that a separation of gas (20 in Fig. 1) from the partially upgraded deoxygenated effluent (14) is performed prior to the full deoxygenation (24) ([0018]; Fig. 1).  

Regarding claim 94, it is noted that claim 94, without providing specific process steps, merely recites that heat is “transferred” between the step of providing said low sulphur oxygen containing renewable crude oil and the upgrading step, which correspond to Iversen and McCall, respectively, as discussed above. Under the broadest reasonable interpretation, any form of heat transfer between the two steps is considered to meet the claimed limitation. In the modified Iversen process, in view of McCall (“Iversen/McCall”), the low sulphur oxygen containing renewable crude oil (“liquid hydrocarbon product” in Iversen”) is sent to the upgrading step. Since the temperature of the liquid hydrocarbon product obtained from the Iversen process, after the cooling step, can be as high as 200 ºC ([0044]), it is reasonably expected that, in Iversen/McCall process, the residual heat in the liquid hydrocarbon product will transfer to the equipment associated with the hydroprocessing step. 

Claim 81 s rejected under 35 U.S.C. 103 as being unpatentable over Iversen (US Pub. 2014/0128646 A1), in view of McCall (US Pub. 2009/0253948 A1), as applied to claim 78, and further in view of Arey et al. (US Pat. 3,254,017; hereinafter “Arey”).
Regarding claim 81, Iversen, in view of McCall (“Iversen/McCall”), teaches that the partial dehydrogenation zone includes hydrogenation or hydrotreating catalysts and the full deoxygenation zone a hydrocracking catalyst (McCall, [0029]-[0030]). 
McCall/Iversen does not explicitly teach that the catalyst used in the partial and/or full deoxygenation zone is in a reduced form, a carbide form, a carbonate form, a nitride form, a phosphide form, a boride form, an oxide form, a sulphate form, or a combination thereof.
However, Arey, directed to a process for the catalytic hydrocracking of heavy hydrocarbon oils to remove impurities such as nitrogen and sulfur (col. 1, lines 11-19), teaches hydrocracking a hydrocarbon feedstock in the presence of a large pore catalyst comprising metals of Groups VI and VIII, e.g., tungsten, chromium, molybdenum, cobalt, and nickel, their oxides or sulfides, either alone or in admixture with each other (col. 5, lines 10-44). It is noted that McCall discloses a hydrocracking step (i.e. the full deoxygenation) operated under process conditions overlapping with those in Arey and in the presence of a large pore catalyst which may contain the same metals as those disclosed in Arey (McCall, [0030]-[0031]; see Arey col. 5, lines 10-44 and 51-57).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Iversen/McCall by using a hydrocracking catalyst containing metals in an oxide form, as taught by Arey, because (i) McCall teaches a hydrocracking step with a large pore catalyst containing VI and/or VIII metals ([0030]), (ii) Arey, which discloses a similar hydrocracking step to McCall, suggests that the metals in the catalyst can be in the form of metal, oxide, sulfide, or a combination thereof (col. 5, lines 10-44), and (iii) this involves application of a known form of metals on a hydrocracking catalyst to yield predictable results.

Claims 82-88 are rejected under 35 U.S.C. 103 as being unpatentable over Iversen (US Pub. 2014/0128646 A1), in view of McCall (US Pub. 2009/0253948 A1), as applied to claim 78, and further in view of Dai et al. (US Patent 5,340,466; hereinafter “Dai”).
Regarding claim 82, Iversen, in view of McCall (“Iversen/McCall”), teaches that the partial deoxygenation can be operated with any hydrotreating catalysts well known in the art such as nickel or nickel/molybdenum dispersed on a high surface area support (McCall, [0029]). 
Iversen/McCall does not explicitly that the support material used in the partial deoxygenation has a surface area of 20-500 m2/g, a pore density of 0.4-0.65 cc/g, and an average pore size of 20-500 Angstrom, as recited in claim 82.
However, Dai discloses a process for the hydrodesulfurization (hydrotreating) of a hydrocarbon feed (cracked naphtha) in the presence of a catalyst comprising an alkali metal, a non-noble Group VIII metal, and a metal of Group VI-B on a support comprising a mixture of an inert composition, such as alumina, silica, and titania, and a hydrotalcite-like composition (hereinafter referred to as hydrotalcite) (col. 3, lines 18-34 and 65-68; col. 4, lines 1-2).  Dai discloses that the support has a BET surface area of 200-350 m2/g, a pore volume of 0.1-1 cc/g, and a pore size distribution containing 0.001-0.02 cc/g of >1500 Angstrom, 0.01-0.5 cc/g of >500 Angstrom, 0.01-0.5 cc/g of >250 Angstrom, 0.15-0.6 cc/g of >100 Angstrom, and 0.3-0.6 cc/g of < 100 Angstrom (see Table at pg. 5, line 65 – pg. 6, line 13). Please note that the claimed “pore density” is expressed in “cc/g,” which is ordinarily known as a unit of measurement for pore volume. For the purpose of examination, pore volume expressed in cc/g is considered equivalent to the claimed pore density. 
Therefore, before the effective filing date of the instant invention, it would have been obvious to modify Iversen/McCall by utilizing in the partial deoxygenation a hydrotreating catalyst comprising a support comprising a mixture of (a) an inert composition, such as alumina, silica, and titania, and (b) a hydrotalcite, wherein the support has the above pore properties prima facie obvious. 

Regarding claims 83 and 84, Dai discloses that the catalyst comprises (i) hydrotalcite, i.e., a layered double hydroxide, (ii) an alkali metal, such as Ce, (iii) a non-noble Group VIII metal, such as Fe, Co, and Ni, and (iv) a Group VI-B metal, such as Cr, Mo, and W (col. 3, lines 23-26; col. 6, lines 15-27 and 40-43).

Regarding claims 85-88, Dai disclose that its catalyst comprises (a) 0.1-6 wt% alkali metal, such as Ce, (b) 0.1-6 wt% Group VIII metal, such as Fe, Co, and Ni, (iii) 0.1-25 wt% Group VI-B metal, such as Cr, Mo, and W, (iv) 30-99 inert composition, such as alumina, and (v) 1-70 wt% hydrotalcite (col. 6, line 65 – col. 7, line 8). 
Dai further discloses that the hydrotalcite component has the following empirical formula (see col. 4, lines 3-31):
[XaYb(OH)c]n[A]d·eH2O
where, a = 1-10; b = 1-10; c = 2 (a + b) = 4-40; A is an anion of formal negative charge n; n = an integer 1-4; d is the formal positive charge of [XaYb(OH)c]; e = 1-10; X is a divalent metal, such as Be, Mg, Ca, Sr, Ba, and Ra; and Y is a trivalent metal of Group III or Group VI-B, such as B, Al, Ga, In, Tl, Fe, Co, Ni, Cr, Mo, and W.
.

Claims 89 and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Iversen (US Pub. 2014/0128646 A1), in view of McCall (US Pub. 2009/0253948 A1), as applied to claim 78, and further in view of Abhari et al. (US Pub. 2014/0261715 A1; hereinafter “Abhari”).
Regarding claim 89, Iversen, in view of McCall (“Iversen/McCall”), teaches that the partial deoxygenation (i.e. the claimed first reaction zone) is operated at a temperature from about 200ºC ([0029]). Therefore, the inlet temperature of below 300 ºC is considered prima facie obvious.
Iversen/McCall does not explicitly teach that the partial deoxygenation zone comprises two or more reactors, wherein the first reactor is a graded bed comprising heterogeneous catalysts with increasing activity.
However, Abhari discloses a process for hydroprocessing bio-oils, in the presence of a hydroprocessing catalyst, wherein pressure drop buildup can be controlled by utilizing a hydrocarbon diluent ([0025], [0028], [0032]). Abhari discloses that the hydroprocessing is operated in a system comprising two fixed bed reactors containing catalysts that include Co, Mo, Ni, Pt, Pd, Ru, W, NiMo, NiW, CoMo, or combinations thereof, wherein the bio-oil feed is split and fed separately to the two reactors along hydrocarbon diluents and wherein said hydrocarbon diluents convert, remove, and/or redisperse the foulant ([0040], [0043]-[0044]). The beds are graded with inert and low activity high void media and increasing amounts of catalyst in the direction of the flow ([0044]). Abhari teaches that the process disclosed therein avoids shutting down the reactor or bypassing a fouled section due to the pressure drop buildup within the reactors ([0032]). It is noted that the reactors in Abhari are operated at temperatures ranging from 400 ºF-800 ºF (204-427 ºC) ([0045]), which is similar to the temperature conditions of the 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Iversen/McCall by operating the partial deoxygenation in two reactors containing graded beds with increasing catalytic activity, because (i) Iversen/McCall discloses that the partial deoxygenation is operated with conventional catalysts, (ii) Abhari teaches a method of controlling pressure drop in a reactor system comprising two reactors each containing graded catalyst bed containing conventional catalysts with increasing catalyst activity, and (iii) one skilled in the art would have been motivated to apply the hydroprocessing system of Abhari, including the use of two reactors and graded catalysts bed, in order to operate the method of controlling pressure drop buildup in hydroprocessing processes, and this involves application of a known technique to improve a known process to yield predictable results.  

Regarding claim 96, McCall teaches separating gases (30), water (58), gasoline range hydrocarbon (36), which would include naphtha range hydrocarbons, aviation fuel (38), which would include diesel range hydrocarbons, and heavier hydrocarbons (40), which would include hydrocarbons with a boiling point higher than 350 ºC, using a phase separator (28) (please note that phase separation is ordinarily known as flash separation occurring in a flash tank/drum/vessel; see Iversen, [0088]) and a product fractionation zone (34) (distillation column) ([0020]).  

Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Iversen (US Pub. 2014/0128646 A1), in view of McCall (US Pub. 2009/0253948 A1) and Dai (US Patent 5,340,466), as applied to claim 86, and further in view of Mayer et al. (US Pat. 3,767,569; hereinafter “Mayer”), as evidenced by Milam et al. (US Pub. 2011/0174681; hereinafter “Milam”).
Regarding claim 90, Iversen, in view of McCall and Dai (“Iversen/McCall/Dai”), teaches subjecting the full deoxygenation effluent (26, Fig. 1 of McCall) (i.e. the effluent from the claimed second reaction zone) to a phase separator (28) to remove gas (e.g. hydrogen and hydrogen sulfide) and light components (e.g. CO2) (McCall, [0020]). 
Iversen/McCall does not explicitly teach cooling the full deoxygenation effluent.
However, Mayer, directed to a hydrodesulfurizing a hydrocarbon feedstock, teaches cooling a hydrodesulfurization effluent and separating said effluent in a phase separator (30, Fig. 1) (referred to therein as high temperature, high pressure separator) to remove hydrogen, hydrogen sulfide, and light ends via a gaseous effluent (32) from the hydrocarbon oil (col. 8, lines 6-10). It is noted that the hydrodesulfurization effluent is obtained from a reactor operating at a temperature of 675-765 ºF (357-407 ºC) (col. 8, lines 23-27), and that the full deoxygenation zone in McCall is operated at a temperature of about 300 ºC to about 500 ºC ([0030]). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Iversen/McCall/Dai by cooling the full deoxygenation effluent prior to the phase separator, because (i) McCall teaches separating hydrogen, hydrogen sulfide, and light components from the full deoxygenation effluent obtained from a zone operating at an elevated temperature of about 300 ºC to about 500 ºC ([0020], [0030]), (ii) Mayer similarly teaches separating hydrogen, hydrogen sulfide, and light components from a hydrocarbon stream obtained from a hydrotreating reactor operating at a temperature of 357-407 ºC (col. 8, lines 23-27), and (iii) one skilled in the art, in view of Mayer, would understand that the hydrocarbon stream to be separated would need to be cooled prior to the operation of phase separation of hydrogen, hydrogen sulfide, and light components from hydrocarbon oil. In addition, although McCall or Mayer is silent on the specific temperature .

Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Iversen (US Pub. 2014/0128646 A1), in view of McCall (US Pub. 2009/0253948 A1), as applied to claim 91, and further in view of Wunderlich (US Pat. 4,133,745).
Regarding claim 92, Iversen/McCall discloses subjecting the partial deoxygenation effluent (i.e. the claimed partially upgraded low sulphur renewable oil) to a full deoxygenation (McCall, [0019] and [0030]). McCall teaches that the full deoxygenation is operated at a liquid hourly space velocity of about 0.1 to about 3 hr1.
Iversen/McCall does not explicitly teach that the partial deoxygenated effluent is separated into a light fraction and a heavy fraction and that the light and heavy fractions so obtained are treated in separate reactors.
However, Wunderlich, directed to a process for removing nitrogen and other impurities from a hydrocarbon feedstock, teaches separating a hydrocarbon feedstock (1 in Fig. 1) into a light fraction (5) and a heavy fraction (9) such that the fractions are treated separately in two conventional hydrotreating zone (6 and 12) (col. 1, line 60 – col. 2, line 39). Wunderlich teaches that hydrocarbons of higher boiling range (e.g. gas oil) are more difficult to denitrogenate than the relatively low-boiling hydrocarbons (e.g. naphtha), and, therefore, the hydrotreating step (12) for processing the heavy fraction is operated at more severe conditions than the hydrotreating 6) for processing the light fraction (col. 2, lines 31-39). Although the term “hydrotreating” is used in Wunderlich, it is noted that the hydrotreating steps involve the use of NiMo catalyst at temperature and pressure conditions (e.g. 750ºF at 1000 psig and 2000 psig) which are regarded as workable conditions for the full deoxygenation in McCall ([0030]-[0031]). Therefore, the hydrotreating steps is Wunderlich are considered to correspond to the full deoxygenation step of McCall.
Therefore, before the effecting filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Iversen/McCally by separating the partial deoxygenation effluent into a light fraction and a heavy fraction such that said fractions are treated in separate reactors, as taught by Wunderlich, because (i) Iversen/McCall teaches operating the partial and full deoxygenation steps to remove impurities including nitrogen (Iversen, [0327]), (ii) Wunderlich teaches that a hydrocarbon feed can be separated into two fractions by boiling point such that the fractions are treated at their own optimal hydrotreating conditions, since hydrocarbons of higher boiling range are more difficult to denitrogenate than the relatively low-boiling hydrocarbons (col. 2, lines 31-39), and (iii) this involves application of a known technique to improve a known hydroprocessing process to yield predictable results. 

Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Iversen (US Pub. 2014/0128646 A1), in view of McCall (US Pub. 2009/0253948 A1), as applied to claim 78, and further in view of Mayer (US Pat. 3,767,569; hereinafter), as evidenced by Milam (US Pub. 2011/0174681).
Regarding claim 95, Iversen, in view of McCall (“Iversen/McCall”), teaches subjecting the full deoxygenation effluent (26, Fig. 1 of McCall) (i.e. the effluent from the claimed second reaction zone) to a phase separator (28) to separate a gas fraction (30) containing gases (e.g. hydrogen and hydrogen sulfide) and light components (e.g. CO2), a water fraction (58), and a 32), wherein the hydrocarbon stream is further separated into various oil fractions including a light oil (gasoline) (36) and a heavy oil (aviation jet) (38) (McCall, [0020]). 
Iversen/McCall does not explicitly teach fractionating the effluent from the second reaction zone into two fractions by a combination of a hot high pressure separator and a hot low pressure separator. 
However, Mayer, directed to a process for hydrodesulfurizing a hydrocarbon feedstock, teaches separating a hydrodesulfurization effluent in a high temperature, high pressure separator (30, Fig. 2) and a high temperature, low pressure separator (36) into gaseous fractions (32 and 38) comprising hydrogen, hydrogen sulfide, and light ends, and a liquid fraction containing hydrocarbon oil (col. 8, lines 6-10; col. 9, lines 16-23). It is noted that water (44) is separated in a water disengaging drum (42) from stream 32 (col. 9, lines 23-29).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to modify Iversen/McCall/Dai by operating, in place of the phase separator (28, Fig. 1) in McCall, a combination of a hot high pressure separator and a hot low pressure separator to separate the full deoxygenation effluent into two fractions (gas and liquid), as taught by Mayer, because (i) McCall teaches separating hydrogen, hydrogen sulfide, and light components from the full deoxygenation effluent in a phase separator ([0020]), (ii) Mayer teaches a method of operating a combination of a hot high pressure and a hot low pressure separator to separate gaseous components, such as hydrogen, hydrogen sulfide, and light components, from a hydrotreated hydrocarbon stream (col. 8, lines 6-10; col. 9, lines 16-23), and (iii) this involves application of a known phase separation technique to yield predictable results. 
Mayer does not explicitly disclose that the hot high pressure separator is operated at a temperature of 270-370ºC and a pressure of 50-130 bar, and the hot low pressures separator at a temperature of 270-370ºC and a pressure of 1-6 bar. However, temperature and pressure conditions are results effective variables in operating such phase separators since proper .

Allowable Subject Matter
Claim 93 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches or suggests the claimed step of adding steam to the partially upgraded low sulphur renewable oil after the first reaction zone and prior to the second reaction zone, wherein the second reaction zone comprises a catalytic steam conversion and/or catalytic steam cracking reactor comprising a heterogeneous catalyst having a water splitting functionality and where the catalyst uses steam as source of hydrogen for the upgrading process. McCall, applied in the prior art rejection, is considered the closest prior art of record with respect to the claimed limitation of claim 93. McCall teaches sending a stream (50 in Fig. 1) comprising gases and light components including water (steam) to a steam reforming zone (52), which is fluidly connected to the full deoxygenation (24) ([0018]). The steam reforming zone produces hydrogen, which is then recycled to the partial and full deoxygenation zones ([0018]). However, McCall fails to teach adding steam directly to the partial deoxygenation effluent (18 in Fig. 1) and subjecting the resulting effluent to a steam reforming zone arranged in the partial deoxygenation zone. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694.  The examiner can normally be reached on Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON Y CHONG/Examiner, Art Unit 1772